447 F.2d 1372
Sam ELLOWITZ, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 71-1319.
United States Court of Appeals, Fifth Circuit.
September 17, 1971.

Appeal from the United States District Court for the Western District of Texas; Ernest Guinn, District Judge.
Towner Leeper, El Paso, Tex., for plaintiff-appellant.
William Guild, Tax Division, Ft. Worth, Tex., Johnnie M. Walters, Asst. Atty. Gen., Meyer Rothwacks, Gilbert E. Andrews, Acting Atty., John M. Brant, William L. Goldman, David E. Carmack, Attys., Fred B. Ugast, Acting Asst. Atty. Gen., Dept. of Justice, Tax Division, Washington, D. C., for defendant-appellee; Seagal V. Wheatley, U. S. Atty., of counsel.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


1
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir. 1970, 430 F.2d 966